Title: General Orders, 13 July 1776
From: Washington, George
To: 



Head Quarters, New York, July 13th 1776.
Parole Ulster.Countersign Winchester.


The Guard at Fort George to be reinforced with a Field Officer, two Captains, four Subalterns, six Serjeants, six Corporals and seventy privates.
The General was sorry to observe Yesterday that many of the officers and a number of men instead of attending to their duty at the Beat of the Drum; continued along the banks of the North river, gazing at the Ships; such unsoldierly Conduct must grieve every good officer, and give the enemy a mean opinion of the Army, as nothing shews the brave and good soldier more than in case of Alarms, cooly and calmly repairing to his post, and there waiting his orders; whereas a weak curiosity at such a time makes a man look mean and contemptible.
A well dress’d orderly serjeant, from Genls Scotts, Wadsworth’s and Heard’s Brigades, to attend at Head Quarters every day.
The Majors of the New Brigades, and all other officers of those Corps, are directed to look over the orderly Books, before they come into Camp, and acquaint themselves well with former Orders; they are also to be very careful that the daily orders are delivered so, as that neither officer, or soldier, may plead Ignorance, as in that case they will be deemed answerable.
A party of eight hundred men properly officered, to parade to morrow morning—Learneds and Wyllys’s Regiments to receive tools for making Fascines; they are to take their dinner with them; Ensign Field of Learneds Regiment to attend this

party—All the other Regiments to attend at the Engineer’s Store for tools, and orders; three hours allowed for dinner, and to work till seven, and so continue till further orders—All who have tools belonging to the Engineer’s Store, to return them immediately.
If any Brigade, or Regiment, are exempted from fatigue at any time, the Brigade Majors to inform the Engineer thereof (except it be in General Orders) that he may proportion what are sent accordingly.
The safety and success of the army depends so much upon having the works, in all possible forwardness, that the General is much concerned to find the Brigade Majors represented as deficient in their part of the duty: Only five Regiments; Learneds—Reads—Bailey’s—Parson’s and Wyllys’s Regiments have turned out their working parties this day—The General hopes this is the last time he shall have occasion to take notice of any such neglect.
